COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00164-CV


Feysal Ghaffari                        §    From the 342nd District Court

                                       §    of Tarrant County (342-266265-13)
v.
                                       §    February 22, 2018

Empire Petroleum Partners, LLC         §    Opinion by Justice Meier

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS




                                   By /s/ Bill Meier
                                       Justice Bill Meier